          Case 7:07-cr-00387-CM Document 270 Filed 08/21/20 Page 1 of 1

                                                               USDCSDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                          +
                                                                                       J--1---
RAFAEL RODRIGUEZ,
                                                              , DOC #: _ _ _ _
                                                                                         __
                                                                                    <tiJ-1 ]N>
                                                              j It 1ATE FILED: ----"'---'...._
                                                              ~




                                 Petitioner,                          20-CV-3928 (CM)

                     -against-                                    07-CR-387(4) (CM)

 UNITED STATES OF AMERICA,                             ORDER TO ANSWER, 28 U.S.C . § 2255

                                 Respondent.

MCMAHON, C.J.:

       Rafael Rodriguez has filed a motion to vacate, correct, or set aside his conviction and

sentence, pursuant to 28 U.S.C. § 2255.

       The U.S. Attorney 's Office shall file an answer or other pleadings in response to the

motion, within (60) sixty days of the date of this order.

       Petitioner shall have (30) thirty days from the date on which Petitioner is served with

Respondent's answer to file a response. Absent further order, the motion will be considered fully

submitted as of that date.

       All further papers filed or submitted for filing must include the criminal and civil docket

numbers and will be docketed in the criminal case.

       The Clerk of Court shall notify the Criminal Division of the U.S . Attorney 's Office for

the Southern District of New York that this order has been issued.



                                                            SO ORDERED :

 Dated:    August 21, 2020                                             .
           New York, New York
                                                                  J

                                                            Chief United States District Judge
